NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1698-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CHRISTOPHER COSTELLO,

     Defendant-Appellant.
_________________________

                   Argued January 10, 2022 – Decided January 27, 2022

                   Before Judges Sabatino, Rothstadt and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Criminal Part, Burlington County, Indictment
                   No. 17-07-0790.

                   James K. Smith, Jr., Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; James K. Smith Jr., of
                   counsel and on the briefs).

                   Jennifer B. Paszkiewicz, Assistant Prosecutor, argued
                   the cause for respondent (Scott A. Coffina, Burlington
                   County Prosecutor, attorney; Nicole Handy, Assistant
                   Prosecutor, of counsel and on the brief).
PER CURIAM

        This direct criminal appeal concerns the killing of a drug dealer and the

disposal of his dead body by his acquaintances—defendant Christopher Costello

and his brother Bryan Costello—stemming from a dispute about money they

owed him for drug purchases. The victim's remains were found by the police

buried in the yard of the brothers' residence.

        As part of its investigation, the State learned that defendant had admitted

his involvement in the killing to a fellow inmate at the county jail. The police

obtained a recorded statement from that inmate about what defendant told him.

        Defendant's    brother   pled   guilty   to   aggravated    manslaughter.

Consequently, the State's case went forward solely against defendant at two

successive jury trials. At the first trial, 1 the jury found defendant guilty of

desecrating human remains and hindering apprehension, and not guilty of

murder, but it could not reach a unanimous verdict on the lesser included offense

of aggravated manslaughter. That remaining count was tried a second time

before a different jury, which found defendant guilty of aggravated

manslaughter. He was sentenced to a custodial term of twenty years, subject to

the parole ineligibility terms of the No Early Release Act, N.J.S.A. 2C:43-7.2.


1
    Defendant has not appealed his conviction of the offenses from the first trial.

                                         2                                   A-1698-18
      On appeal, defendant presents two arguments.

      First, he contends he was denied his constitutional rights of confrontation

of the former co-inmate because the State was allowed to present to the jury the

inmate's police statement for the first time through a detective on the witness

stand, after the inmate had already testified and had been cross-examined.

      Second, defendant argues the trial court should have provided the jurors

with an instruction that a person's "mere presence" at a crime scene is not enough

to convict that person for aggravated manslaughter, even though his trial counsel

had not requested that jury charge.

      For the reasons that follow, we reject defendant's arguments and affirm

the judgment of conviction.

                                        I.

      We derive the following facts and procedural history from the record.

      The victim, Justin Dubois, was reported missing by his mother on October

31, 2016. Detectives in the Burlington County Prosecutor's Office began to

investigate his disappearance. The detectives soon joined forces with the Guns,

Gangs, and Narcotics Task Force ("the Task Force"), which had been

investigating Dubois as the target of a narcotics operation since August 2016.




                                        3                                   A-1698-18
      Dubois was friendly with defendant and his brother, Bryan Costello.

Dubois often would stay over their house in Lumberton. Dubois sold defendant

and his brother heroin and other drugs.

      Detectives learned that Dubois had last used his debit card at a Wawa store

on October 27, 2 and his cellular company provided information that his phone

was last operating on the same date.

      Task Force personnel saw defendant driving Dubois's vehicle on October

28, the day after Dubois had been at the Wawa. The Task Force knew from its

drug investigation that no one other than Dubois typically drove his car.

Defendant made stops and purchases at a pet shop, a shoe store, a convenience

store, and a home improvement store.          At the home improvement store,

defendant bought a pickaxe, shovels, gloves, and trash bags. 3 The Task Force

also observed defendant wearing gloves while cleaning out Dubois's vehicle,

which was parked, with its trunk and several doors open, in the driveway of the

Costellos' home.



2
  In a Wawa surveillance video taken on that date, Dubois was wearing a black
knit True Religion hat, a blue or purple Nike zip-up jacket, and a pair of blue
jeans with a white distinctive belt.
3
 Defendant later admitted to returning some of the items on November 1 to get
money to spend on drugs.

                                          4                                A-1698-18
       On November 2, Detective Nicholas Villano knocked on the Costellos'

door, but no one answered. He believed that no one was home. The police

eventually learned that defendant actually was home, but was ignoring their

knocks.

       Detective Villano interviewed one of the Costellos' next-door neighbors.

The neighbor reported seeing Dubois at the Costello residence the previous

week, noting he had been coming and going from their house for about the last

eight weeks. The detective also interviewed Dubois's girlfriend, who gave a

statement about the last time she had seen and heard from him.

       On November 3, Detective Villano returned to the Costellos' house, where

defendant, his brother Bryan, and their father 4 answered the door. The father

said Dubois had not been there in three weeks, and his sons said they had heard

Dubois was missing. They consented to the detective searching the home to see

if Dubois was there. He was indeed not within the house.

       Upon learning Dubois was not present, the brothers consented to going to

the prosecutor's office to give statements. The father left for work. Some of

defendant's statements contradicted information law enforcement had already




4
    The father was not a suspect in Dubois's murder.

                                        5                                A-1698-18
learned. This discrepancy caused Detective Villano to begin preparing a search

warrant application for the Costellos' home, which was soon issued.

      When the detectives returned to the residence with the search warrant later

that day, they discovered freshly disturbed soil in the far end of the backyard.

When they dug up that part of the yard, they found Dubois's body buried two

feet deep, wrapped in a comforter and blue tarp.

      Dubois had been severely beaten. He had received at least twelve blows

to his head and had several other injuries on his neck, hands, face, and arms. He

was wearing some of the clothing he had been wearing at Wawa on October 27.

More of his clothing was found covered with blood stains in the Costello home,

near the washing machine. Detectives also found in the house other belongings

of Dubois, including his red Puma bag, smashed phone, car keys, car

registration, and other papers belonging to him.

      The brothers were consequently arrested on November 3. Defendant was

held in the county jail.

      About two years later, on November 18, 2016, Yasir Knight, one of

defendant's fellow inmates, alerted prison officials that he had information about

Dubois's killing, which defendant allegedly told him in jail. The prison officials

contacted the prosecutor’s office to report this, and Detective Villano soon after


                                        6                                   A-1698-18
interviewed Knight. According to Knight, he cut defendant's hair in the jail, and

they were relatively friendly. Specifically, Knight told Detective Villano that

defendant told him in jail that Dubois, who was defendant’s and Bryan’s

roommate, had come to the house, telling the brothers they owed him money.

Then the situation "turned physical."

      According to Knight, defendant admitted that he beat Dubois with a

baseball bat and his brother stomped on Dubois's head, "crushing his skull."

Defendant admitted to Knight that when Dubois was dead, he and his brother

wrapped Dubois’s body in a tarp and buried him in their backyard.

      Knight, who had been serving a 364-day sentence in the county jail,

negotiated a plea bargain with the prosecutor’s office in which he agreed to

testify against defendant in exchange for a reduction of his sentence to time

served. The police obtained a video-recorded sworn statement from Knight

attesting to what defendant allegedly told him in jail.

The Indictment

      On July 27, 2017, the Burlington County Grand Jury returned Indictment

2017-07-0790-I charging defendant and his brother Bryan with first-degree

murder, N.J.S.A. 2C:11-3(a)(1) and N.J.S.A. 2C:11-3(a)(2) (Count 1); second-

degree desecrating human remains, N.J.S.A. 2C:22-1(a)(1) (Count 2); and third-


                                        7                                  A-1698-18
degree hindering apprehension, N.J.S.A. 2C:29-3(b)(1) (Count 3). The brothers'

cases initially proceeded together until they were severed.

Pretrial Motions Before the First Trial

      Several pretrial motions were filed and decided. In October 2017, the

judge who was originally assigned to the case ("the first judge") suppressed the

statements that defendant and his brother had made to the police. In November

2017, that same judge denied suppression of the search warrants issued for the

Costellos' home, as well as the incriminating evidence found on the brothers’

cell phones.

The First Trial

      Defendant's first jury trial took place over several days in late February

2018 through early March 2018. Defendant testified in his own defense and

denied involvement in the killing.

      The court charged the first jury on the three charges stated in the

indictment as well as aggravated manslaughter, a lesser included offense for

murder.    That jury found defendant not guilty of murder, but guilty of

desecrating human remains and hindering apprehension to avoid detention. The

jury was deadlocked as to his guilt of the lesser included of aggravated

manslaughter.


                                          8                               A-1698-18
Defense's Motion to Dismiss the Aggravated Manslaughter Charge

      In July 2018, the first judge heard argument on defendant's motion to

dismiss the remaining charge of aggravated manslaughter. Defense counsel

argued that the brother's guilty plea, and the corresponding factual basis for that

plea stating that he alone had killed Dubois, required dismissal of the

manslaughter charge against defendant. The State countered that the brother's

plea colloquy did not completely exculpate defendant. The judge denied the

dismissal motion for that reason.

Defendant's Motion to Suppress Evidence Before the Second Trial

      Before the second trial, the State and defendant each moved to suppress

various proofs, including: Dubois's possession of a weapon, the brothers' past

drug use and debt, certain newspaper articles, a serology report, defendant's

brother's plea colloquy, defendant's statements to the police, and Knight's

statement to the police. The first judge, who was still handling the matter, heard

argument on this motion on July 17, 2018.

      The parties consented to the inadmissibility of Dubois's weapon

possession and the brothers' prior drug use and debt. As to Knight's hearsay

statement to the police, the judge ruled it could only be admitted as a prior




                                        9                                    A-1698-18
consistent statement 5 if the defense impeached Knight's credibility first, but did

not specify the procedure for how this should be done. 6

        The judge suppressed the admission of newspaper articles the State had

proffered to show that Knight did not learn the content of defendant's jailhouse

statement from outside sources. The judge reasoned there would be no way to

establish that every piece of information about this case that Knight could have

possibly referenced was in the public domain.

        The serology report indicated that there was blood on a pair of work boots

found in the Costello house within a trash bag containing items belonging to

Dubois.     The judge ruled the State could admit the report because it was

consistent with other evidence and not particularly prejudicial. However, the

judge did not rule on the admissibility of the corresponding and anticipated DNA

report, which could indicate whose blood was on the boots, because that report

was not completed by the time of the hearing. The judge advised that if the


5
  The applicable evidence rule, N.J.R.E. 803(a)(2), states in its present form that
a declarant-witness's prior consistent statement does not violate the hearsay rule
under the following conditions: "The declarant-witness testifies and is subject
to cross-examination about a prior otherwise admissible statement, and the
statement: (2) is consistent with the declarant-witness' testimony and is offered
to rebut an express or implied charge against the declarant-witness of (A) recent
fabrication or (B) improper influence or motive . . . [.]" (Emphasis added).
6
    This issue will be detailed more in Part II(A), infra.

                                         10                                  A-1698-18
blood on the boots did not belong to Dubois, and it did belong to the defendant,

that late discovery might be unduly prejudicial to the defense, as it was so close

to trial. Therefore, the judge advised that the judge who had been assigned to

preside over the second trial would make that decision once the DNA report was

completed. The judge ruled to admit the factual basis of Bryan Costello's plea

colloquy over the State’s objection.

        Finally, the first judge allowed the State to admit at the second trial certain

portions of defendant's testimony at the first trial, including his testimony about

going to the pet shop and the shoe store while Dubois's body was in his backyard

under the statement against interest hearsay exception. 7

The Second Trial

        The second trial, which was presided over by a different judge ("the

second judge") spanned seven days from late July 2018 through early August

2018.

        The State called a number of witnesses, including: several law

enforcement officers; a doctor who performed the victim's autopsy; employees

of the pet shop and the shoe store that defendant visited; the victim's mother;



7
  Defendant's testimony would also be admissible as statements by a party
opponent. N.J.R.E. 803(b)(1).

                                          11                                    A-1698-18
one of the Costellos' neighbors; a forensic scientist in the serology unit; a

detective sergeant who had analyzed the brothers' cell phones; Detective

Villano, the lead detective who had interviewed the brothers and Knight; and

Knight. The State did not have an eyewitness to the killing, but instead tried to

establish defendant's guilt through circumstantial evidence, his alleged

admissions to Knight, and the forensic evidence. 8

       The defense at the second trial called defendant's brother and father. The

defense also read into the record parts of defendant's testimony from the first

trial. Defendant chose not to testify at the second trial. As with the first trial,

the defense was that Bryan Costello had acted alone in killing Dubois.

       Jury deliberations began on August 9 and continued one more day, on

August 14. The jurors asked to rehear the testimony of the medical examiner

"with regard to the number of assailants." They also asked to have the court

replay the video of Knight's police statement. The court granted both of these

requests. The jurors also posed a question for the court about the applicable

law, which we will discuss in Part II(B), infra.

       After further deliberations, the jury found defendant guilty of aggravated

manslaughter.


8
    No DNA evidence implicating defendant was presented.

                                       12                                    A-1698-18
       The trial court denied defendant's motion for a new trial. As we have

already noted, the court sentenced him to a twenty-year prison term, subject to

the NERA parole disqualifier, in September 2018. 9

       This appeal followed.

                                       II.

       On appeal, defendant presents the following arguments in his brief:

             POINT I

             DEFENDANT WAS DENIED HIS RIGHT TO
             CONFRONTATION     UNDER    THE   SIXTH
             AMENDMENT AND ART. I, PAR. 10 OF OUR
             STATE    CONSTITUTION     WHEN     THE
             PROSECUTION WAS ALLOWED TO PRESENT
             YASIN KNIGHT’S STATEMENT TO THE POLICE
             AS A PRIOR CONSISTENT STATEMENT
             WITHOUT KNIGHT BEING PRESENT AND
             SUBJECT TO CROSS-EXAMINATION.

             POINT II

             GIVEN THE JURY’S QUESTION, “DOES THE
             DEFENDANT NEED TO USE THE BAT OR DOES
             THE DEFENDANT MERELY NEED TO BE THERE
             TO BE FOUND GUILTY?” DEFENDANT WAS
             DENIED A FAIR TRIAL BY THE JUDGE’S
             FAILURE TO GIVE AN INSTRUCTION ON MERE
             PRESENCE.

We examine these two issues in turn.


9
    Defendant does not appeal his sentence.

                                       13                                    A-1698-18
                                       A.

      Defendant challenges the admission of Knight’s videotaped police

interview, which the first judge had ruled was admissible for its truth as a prior

consistent statement under N.J.R.E. 803(a)(2), on the condition that the defense

first attack Knight’s credibility on the grounds of recent fabrication or undue

influence by the State.

      Defendant specifically complains that the second judge allowed the State

to play Knight’s video to the jury during the direct examination of Detective

Villano several days after Knight left the witness stand. He contends this

sequencing deprived him of his right to confront Knight under the Confrontation

Clauses of the Federal and State Constitutions. We disagree.

                                          1.

      Here is the pertinent chronology concerning this issue. For context, we

include events from the first trial.

Knight's Examination at the First Trial

      At the first trial, Detective Villano discussed how Knight approached his

office with information about defendant's involvement in Dubois's murder. The

detective did not read Knight's statement into the record.




                                       14                                   A-1698-18
      Knight testified at the first trial seven days after Detective Villano had

already testified. Knight testified that he and defendant were in the same

housing unit at the Burlington County Jail, and he would cut defendant's hair.

He alleged that defendant told him that he and his brother beat and killed a man,

whom they owed a lot of money.

      When testifying at the first trial about what defendant told him about how

the brothers beat Dubois, Knight did not remember what defendant said about

Dubois's skull. The State refreshed his recollection with a transcript of the

statement he had given the police, without presenting it to the jury at that point.

Knight recalled that he told detectives that Dubois told him he and his brother

"crushed" Dubois’s skull.

      Knight testified he got in contact with the prosecutor's office to tell them

what defendant said and that they did not promise him anything in exchange for

the information.    However, his sentence was modified after he gave the

statement.

      On cross examination, defense counsel asked Knight, "So because you

gave that statement you were given your freedom; is that fair to say?" to which

he responded, "In essence, yes, ma'am." However, he continued to assert he

went to the prosecutor's office and agreed to testify "to bring closure to the


                                       15                                    A-1698-18
deceased’s family and for the defendants to be held accountable"—not out of

any mercenary gain, and that defendant's "demeanor in reference to him telling

me about the brutal murder was very disturbing[.]"

The Suppression Motion Before the Second Trial

      As we have already noted, the State moved in limine before the second

trial to admit Knight's taped police interview as a prior consistent statement

under N.J.R.E. 803(a)(2). The State advised the court at this motion that it again

planned to call Knight to testify at the second trial, and if his testimony was

indeed consistent with his taped statement, the State planned to also call the

detective that took Knight's statement to testify about the interview and to play

parts of it for the jury.

      The prosecutor cited cases to support this procedure, arguing it should not

just be "the prosecutor asking questions of the witness and saying you gave this

statement here and you said this." As asserted by the prosecutor, the cases

"actually deal with reading into the record the prior statement or playing the

prior statement," not just "rehabilitation on direct." In response, the first judge

remarked, "I don’t know how I agree – if I agree with that entirely."

      Defense counsel, meanwhile, objected to the proposed sequencing,

asserting that defendant's right to confrontation would be violated if his attorney


                                       16                                    A-1698-18
did not have the opportunity to cross-examine Knight immediately on the

contents of the taped police statement.

       As we have noted, the first judge ruled that Knight's taped statement could

be admitted but only if the defense first impeached his credibility at trial.

Specifically, the judge placed the following guidance on the record:

             A prior statement may be admitted into evidence to
             support the credibility of a witness for the purpose of
             rebutting an expressed or implied charge of recent
             fabrication. So under [N.J.R.E.] 803(a)(2), it may be
             admitted into evidence substantively, does not require
             a limiting instruction to the jury if it's about improper
             influence or motive; that that's what the statement is
             being attacked on the basis of those issues; the scope of
             the exception encompasses prior consistent statements
             made by the witness before the alleged improper
             influence or motive to demonstrate that the witness did
             not change his story, which is what you're aiming for in
             this case, with regard to the statement that Yasin Knight
             would have made to the detectives.

             Here, at the first trial, defense counsel did attack the
             credibility of the witness Yasin Knight based on the
             subsequent shortening of his 364-day county jail
             sentence in exchange for truthful testimony. Although
             Yasin Knight did receive a [reduction] of the 364-day
             county jail sentence, this deal came after Yasin Knight
             gave his statement to Burlington County detectives on
             November 12th, [10] 2016. At the time he gave the



   Knight actually gave his statement on November 18, 2016. The State had a
[10]

typo in his brief, which is what the judge was using as a reference during this
oral ruling. The State clarified the date of the statement later in the hearing.

                                       17                                   A-1698-18
            statement to the detectives, he was not promised a
            reduction in his jail sentence.

            And so if – and as I expect would happen [at the second
            trial], reasonably so, [defense counsel] is going to
            attack the credibility of Yasin Knight, then the State can
            rebut with the prior consistent statement of Yasin
            Knight to the detectives.

            [(Emphasis added.)]

      This oral decision reflects that, consistent with N.J.R.E. 803(a)(2), the

first judge correctly imposed a condition that Knight's statement to the police

could only be admitted at the second trial if the defense impeached his credibility

by bringing up the reduction in sentence he received after giving the police his

statement and agreeing to testify against defendant. The judge did not specify,

however, the procedure for how the video should be presented. The written

order confirms the limited scope of her ruling: "The prior statement of Yasin

Knight given to detectives on November 18, 2016 is admissible as rebuttal."

Knight's Examination at the Second Trial and the Playing of the Video

      At the second trial, the State called Knight to testify about his alleged

conversations with defendant while in jail.       His taped statement was not

introduced on direct examination. However, the prosecutor did show Knight the

transcript of his statement.    The prosecutor did so in order to refresh his

recollection about what he reported to detectives that defendant told him in jail.

                                       18                                    A-1698-18
Knight testified that he and defendant first began talking about the murder when

defendant asked Knight for help drafting an affidavit to get his brother out of

jail to care for their sick father.

      On cross-examination, defendant's trial attorney posed multiple questions

to impeach Knight's credibility. She asked Knight if he saw the opportunity to

present damaging information to the prosecutor about defendant as a "free get

out of jail pass." Knight denied that characterization, testifying that he received

an extra year of probation instead of having to complete the remainder of his

364-day-long jail term. Knight testified that he was motivated to come forward

to "bring closure" to the victim's family.

      Pressing further on the theme that Knight was biased for the State, defense

counsel asked him, "And the reason you said that [you wanted to bring closure]

many times is because you wanted to get something out of it for yourself. You

cared only about yourself; isn’t that true?" Knight responded, "Ma'am that's not

true. If that was the case I wouldn’t be here today. I'm not getting nothing for

being here. I’m not getting nothing but badgered by you for being here. That's

all I'm getting."




                                       19                                    A-1698-18
      Despite this extended direct examination and robust cross-examination,

neither the prosecutor nor defense counsel asked Knight about the contents of

his recorded statement to the police.

      Detective Villano testified on August 7, one week after Knight had

testified. This was in reverse order of how the two witnesses had testified at the

first trial. Detective Villano explained that he learned about Knight from the

Burlington County Prosecutor's Office, which had been told by the jail that

someone had information on Dubois's homicide.

      Detective Villano insisted that Knight did not ask for, nor did he offer

Knight any favors in exchange for the information. At that point, the prosecutor

expressed his plan to show the jury the video of Knight's police statement.

            [PROSECUTOR]: Judge, I fully intend to play this
            video, as was my pretrial motion, as a prior consistent
            statement, since counsel impeached the witness on the
            stand regarding his, his later gift he received from the
            prosecutor's office, the lowering of the sentence. And
            based on [the first judge's] ruling, this statement is
            admissible as a prior consistent statement.

            [DEFENSE COUNSEL]: I agree that the first judge did
            rule it as a prior consistent statement. However, my
            client has a Sixth Amendment right to face his accusers.
            So if you play this, my client should be able, through
            me, to cross-examine Yasin Knight in what is said in
            the statement. It should have been played while he was
            on the stand.


                                        20                                  A-1698-18
      [(Emphasis added.)]

The second trial judge ruled:

      I have got no problem having Mr. Knight called back if
      that was the position of you [i.e., defense counsel] and
      your client, you know.

      The order of this being played – and again I don’t know
      if it will raise any questions. Obviously, I didn’t make
      this pretrial ruling, [the first judge] did. I don’t know
      the contents of the statement. I don’t know whether it
      – the contents of this statement dated November 18th,
      2016 in any way contradicts the testimony that was on
      the stand again, so I'm somewhat at a disadvantage, but
      I don’t disagree with the precept [sic] that if there is
      something that emerges in this statement, which it was
      the subject of a pretrial motion, that if there is
      something that arises, I would entertain any argument
      by [d]efense counsel to be permitted to recall Yasin
      Knight, as in the form of like a rebuttal witness or to
      supplement the testimony.

      [(Emphasis added.)]

Defense counsel continued to argue:

      However, Your Honor, I believe that [Knight] should
      be on the stand while this is being played. It is
      consistent with what he said in terms of stomping and
      hitting and all that, but he also goes on about other
      things, about righteousness and, you know so—

      [THE COURT]: I will say this, [defense counsel], that,
      you know, if you find that there is a necessity after this
      statement is played to recall Mr. Knight and you want
      to play it again in his presence in front of the jury, if
      that's what you would like to do, I would entertain that

                                 21                                A-1698-18
            application at that time. And I think it would – it would
            address any of the assessment of credibility by the jury.
            It would permit you an opportunity to confront him
            with any inconsistency that you and your client
            perceive in the testimony, so I don’t have a problem
            with that, but I'm not going to just not have it played
            today and then go and find Mr. Knight. If there is a
            desire to have that done at a later date upon consultation
            with your client, then I would entertain it, but it was the
            subject of pretrial motion and I am going to permit it to
            be published to the jury now.

            [(Emphasis added.)]

The video of Knight's police statement was then played for the jury. Among

other things, it contained Knight's sworn assertions that defendant told him he

had argued with Dubois in the house about owing money, that defendant had

retrieved a baseball bat and struck Dubois with it, and that defendant's brother

then entered the fray and "stomped" on Dubois.

      Before the video was played, the State continued with its examination of

Detective Villano. The detective acknowledged that Knight's sentence was

amended after he gave his police statement. Instead of serving 364 days, Knight

was released after 93 days, but received another year of probation. Then the

State played the video of Knight’s taped statement to detectives, and defense

counsel cross-examined Detective Villano.




                                       22                                 A-1698-18
      Upon completion of the witnesses, the court gave counsel time to make

any motions for further testimony or limiting instructions or on any other issue.

Notably, defense counsel did not request the trial judge to recall Knight.

Counsel did move for acquittal, however, based on various "errors of the

[c]ourt." The judge's ruling concerning Knight's statement, however, was not

identified or argued as one of these errors. The judge denied the motion.

                                        2.

      Defendant argues the trial court deprived him of his constitutional right to

confront Knight in two ways. First, he contends the second judge erred by

failing to act as an appropriate gatekeeper in safeguarding his right to cross-

examine Knight about his police statement. In this regard, defendant points out

the judge only stated he would "entertain" a request by defense counsel to recall

Knight, "as in the form of like a rebuttal witness or to supplement the testimony"

after Knight’s taped statement to law enforcement was played for the jury as

part of the State's direct examination of Detective Villano. Defendant argues

his trial counsel instead had the unqualified right to question Knight about the

police statement and that it was not the court's role to just "entertain" such a

"request."




                                       23                                   A-1698-18
      Second, defendant argues the court permitted a sequencing of the

testimony that he claims is forbidden by the Confrontation Clause. He argues

that requiring defendant to recall Knight to the witness stand in order to cross-

examine Knight on the contents of his taped police statement improperly places

the burden onto the defense to produce a witness. In this regard, defendant cites

to the United States Supreme Court's majority opinion in Melendez-Diaz v.

Massachusetts, 557 U.S. 305, 324 (2009), which observed that "the

Confrontation Clause imposes a burden on the prosecution to present its witness,

not on the defendant to bring those adverse witnesses into court." (Emphasis

added). Defendant maintains his confrontation rights were not satisfied by being

offered merely the opportunity to recall and re-question the declarant with

supplemental queries only after his hearsay statement had already been

introduced through the testimony of a different witness, Detective Villano.

      These confrontation arguments fail for several reasons.

      It is well established, of course, that a criminal defendant, subject to

certain limitations, has a federal constitutional right under the Sixth

Amendment 11 to confront and cross-examine witnesses. Since its seminal 2004


11
  The right of confrontation under the New Jersey Constitution has been
construed coextensively with the federal Sixth Amendment, which reads, "In all


                                      24                                   A-1698-18
opinion in Crawford v. Washington, the United States Supreme Court has

interpreted that right to apply to "testimonial" hearsay statements of declarants.

541 U.S. 36, 50-52 (2004). There is no dispute here that Knight's recorded

sworn statement to the officers is a testimonial statement that activates

defendant's right of confrontation. The question is whether defendant was

deprived of that constitutional right. We conclude he was not.

      To begin with, it must be remembered that defendant did cross-examine

Knight—indeed, in a vigorous manner—after Knight testified for the State in its

case-in-chief. The substance of the direct examination was defendant's alleged

jailhouse admissions to Knight of having participated in Dubois's killing. After

Knight testified about those alleged admissions, defense counsel cross-

examined Knight at length, in an effort to impeach him as a biased witness who

had obtained a favorable deal to get out of jail.

      The cross-examination went to the heart of Knight's credibility. It was an

attack on his truthfulness that insinuated recent fabrication and improper

influence by the State. Pursuant to N.J.R.E. 803(a)(2) and in accordance with

the court's pretrial ruling, the attack opened the door for the State to counter it




criminal prosecutions, the accused shall enjoy the right . . . to be confronted with
the witnesses against him." U.S. Const. amend. VI.

                                        25                                    A-1698-18
with Knight's recorded police interview as a prior statement consistent with his

trial testimony. The prior statement was presented to reinforce what Knight had

already told the jury and about which defense counsel had cross-examined him.

      We agree with defendant that he was entitled under the Confrontation

Clause to delve further, and to cross-examine Knight about his police statement.

But he was not deprived of that opportunity. Although the second judge's choice

of words about "entertaining" a defense request to recall Knight could have been

phrased better, nothing prevented defense counsel from making that request

once Knight's recorded statement was played. For reasons not explicit on this

record, we do not know why defense counsel chose not to do so.

      Perhaps defense counsel, for strategic reasons, felt she had adequately

discredited Knight as a biased witness and did not need to punctuate the theme

any further. If she had recalled Knight to ask him even more questions, 12 the

State then would have had the right to follow up with more questions, and so

on—just as the State presumably would been allowed to pose further queries on

additional re-direct if the defense had cross-examined Knight about the police

statement when he was originally on the stand. If, in fact, the defense did hold


12
   The State acknowledged during appellate oral argument that defense counsel
would have been allowed to ask leading questions of Knight, if he were recalled,
as a hostile witness. See N.J.R.E. 611(b).

                                      26                                  A-1698-18
back on asking additional cross-examination questions for strategic reasons, our

Supreme Court has made clear such reasons do not justify a claim of a

Confrontation Clause violation. State v. Nyhammer, 197 N.J. 383, 413-14

(2009) (finding no Confrontation Clause violation where defense counsel

elected to refrain from asking on cross-examination certain questions of a child

victim whose out-court-statements were admitted under a hearsay exception).

      The sequencing in this case did not violate applicable Confrontation

Clause precedents. The Supreme Courts of the United States and this State have

not held that courts must follow a prescribed sequence for confronting a witness

about that witness's admissible hearsay statements. Defendant's citation to

Melendez-Diaz is unavailing because there the Court was addressing contexts

in which the prosecution never produces the testimonial hearsay declarant as a

trial witness, such as attempting to use a lab analyst's written report in lieu of

the analyst's testimony. 557 U.S. at 324-25. Nor have any opinions from this

court held that the sequencing used here was unconstitutional.

      That said, we caution that we are not endorsing the sequence the

prosecution used here as a model practice. If, for instance, Knight had died or

disappeared in the interim and could not be recalled as a witness, defendant

would have had a strong argument that his confrontation rights had been


                                       27                                   A-1698-18
curtailed. The risk of the State's promise to produce the witness at a later time

not being fulfilled could be considerable. Here, however, there is no indication

that Knight was unavailable to be recalled.

      We decline to resolve here all of the sequencing possibilities.         For

example, we need not decide whether it might be also permissible or preferable

to suspend the direct examination of the declarant-witness, permit the State to

call an officer to lay the foundation in which the police had obtained the

witness's sworn statement, and then resume the witness's examination by both

parties. Other procedures may also be sensible in the trial court's discretion.

See N.J.R.E. 611(a) (recognizing the trial court's wide latitude over the manner

in which witnesses are presented). Our point is that the Confrontation Clause

does not compel a particular sequence, so long as there is a fair opportunity for

defense counsel to cross-examine the declarant-witness.

      Lastly, we discern no actual prejudice to defendant arising from the

sequence used here. As we have noted, his trial counsel vigorously cross-

examined Knight about his inferable bias for the State and motive to exaggerate

or fabricate what defendant allegedly told him at the jail. The thrust of the

impeachment had already occurred. Counsel chose not to pursue the opportunity




                                      28                                   A-1698-18
to ask Knight more. The one-week delay between Knight's testimony and the

playing of his recorded statement was not unconstitutionally prejudicial.

      Accordingly, we reject defendant's novel claims of deprivation under the

Confrontation Clause.

                                       B.

      Defendant's second argument, which was not raised during the trial,

concerns the omission of a "mere presence" jury instruction. This argument also

does not compel reversal.

      The pertinent chronology on this issue is as follows. Before the closing

arguments at the second trial, the trial court provided both counsel with a draft

of the final jury charge on the morning of August 9 for them to review. The

judge and counsel discussed clarifying the language used for causation, and the

judge accepted the defense's suggestion. There was some debate about the

instruction for how the jurors should use the prior convictions of Knight, as well

as the factual basis of Bryan Costello’s plea, neither of which is the subject of

this appeal. The judge adopted a limiting instruction for both of those issues

with the consent of counsel. No request for a "mere presence" charge was made

at the charge conference.




                                       29                                   A-1698-18
      After the closing arguments were presented that same day, the court

charged the jury. The final charge included, among other things, customary

language about the elements of aggravated manslaughter and principles of

recklessness and causation. After the charge was read, the judge asked counsel

if they wanted to place anything else on the record. Both parties' counsel noted

a few typographical errors in the jury charge and verdict sheet, but those were

the only errors identified. Again, defense counsel made no request to add an

instruction on mere presence.

      About twenty minutes after they were charged, the jurors submitted a

question to the judge asking, "Does the defendant need to use the bat or does the

defendant merely need to be there to be found guilty?"

      The trial judge conferred with the two attorneys about the jury's query.

First, he suggested telling the jury to review the jury instruction for aggravated

manslaughter again, a proposal which both parties accepted. In agreement with

the judge's decision, defense counsel said, "[W]e can't interpret the law or the

evidence for them, they have to." Contemplating how he might respond to the

jury, the judge offered, "If the defendant caused the death under any manner in

any way, shape, or form, whether it be striking, kicking, using a bat, whatever

it might be, that would comport with the law." Defense counsel did not favor


                                       30                                   A-1698-18
such elaboration, worrying such detailed language was too suggestive. Counsel

advocated the judge should just re-read to the jury the relevant portion of the

charge. Implicitly accepting defense counsel's point, the judge omitted such

detail in his response.

      Following this colloquy, the judge responded to the jury's question as

follows:

            A person is guilty of aggravated manslaughter if he
            recklessly causes the death of another person under
            circumstances manifesting extreme indifference to
            human life.

            In order for you to find the Defendant guilty of
            aggravated manslaughter, the State is required to prove
            each of the following elements beyond a reasonable
            doubt: One, that the Defendant caused Justin Dubois'
            death; and two, that the Defendant did so recklessly;
            and, three, that the Defendant did so under
            circumstances manifesting extreme indifference to
            human life.

After this instruction, the jurors resumed their deliberations and returned a guilty

verdict the next day they were in court.

      After the return of the guilty verdict, defense counsel moved for a new

trial, which the judge denied. Defense counsel acknowledged she should have

requested that a "mere presence" instruction be given to the jury in response to

its question whether it was enough for defendant to be "merely present" at the



                                        31                                    A-1698-18
scene to be found guilty of aggravated manslaughter, but she candidly "didn’t

think of it at that time." Nevertheless, defense counsel argued, in retrospect, the

judge had an affirmative duty to clear up the jury's expressed confusion with a

"mere presence" charge, and his response to their question did not do so.

      The judge denied the motion for a new trial because at the end of the

second trial, defense counsel had many opportunities during the charge

conference to object or add to the language of the jury instructions and she did

not raise this issue, nor any related issue. Counsel only asked for instructions

about defendant's choice not to testify at the second trial. Indeed, she expressed

affirmative agreement with the judge's suggested, and ultimate, response to the

jury's question, arguing against the inclusion of more detail. The judge noted

that defense counsel did not submit any objection to his proposed response to

the jury question, and so a new trial was not warranted on this ground.

      The model charge on "mere presence" reads, in part, as follows:

            Mere presence at or near the scene does not make one a
            participant in the crime nor does the failure of a
            spectator to interfere make him/her a participant in the
            crime. It is, however, a circumstance to be considered
            with the other evidence in determining whether he/she
            was present as an accomplice.

            [Model Jury Charge (Criminal) "Liability for Another's
            Conduct, Accomplice" (June 7, 2021).]


                                       32                                    A-1698-18
Although this charge is more commonly appropriate in cases charging

conspiracy or accomplice liability, case law has not confined its use to only

those situations. See State v. Hakim, 205 N.J. Super. 385, 388 (App. Div. 1985)

(holding that accomplice liability does not need to be alleged in the indictment

for judge to charge jury on such a ground when "the evidence indicates a rational

basis for accomplice liability").

      Here, there was a plausible factual basis for providing this instruction as

part of the final charge. Although defendant's position was that he had not been

with his brother when the brother attacked Dubois, and the brother testified that

he had acted alone, a jury could have reasonably concluded from the evidence

that the brothers acted jointly in killing the victim. Alternatively, the jurors

could have reasonably concluded that defendant was only present when Dubois

was struck with a baseball bat and stomped on, and he personally did nothing to

aid in the attack.

      The State asserts it did not request an accomplice liability charge because

its theory was that defendant and his brother were both principals of aggravated

manslaughter. In State v. Crumb, 307 N.J. Super. 204, 221-22 (App. Div. 1997),

this court held that a defendant was not entitled to an accomplice liability

instruction where "the State prosecuted him as the principal and the defendant



                                      33                                   A-1698-18
argued that he did not commit the crime at all." Nonetheless, if a mere presence

charge had been timely requested, the court would have been justified in giving

it.

      That said, the core problem here is that defense counsel never requested

the mere presence charge, despite having multiple opportunities to do so. In

fact, after the jury's question was submitted, defense counsel urged the court to

not say more than it planned to say in clarifying the elements of aggravated

manslaughter.

      We are mindful of the general principle that "[a]ppropriate and proper

[jury] charges are essential for a fair trial." State v. Baum, 224 N.J. 147, 158-

59 (2016) (quoting State v. Reddish, 181 N.J. 553, 613 (2004)). Even so, the

plain error standard of R. 2:10-2 applies to our review of the charge as a whole.

Baum, 224 N.J. at 159.

      Viewing the charge as a whole and the procedural chronology, we do not

conclude the court's non-inclusion of a mere presence instruction was plain error

in the circumstances presented. The mere presence charge is not contained

within the model charge text or the associated court instructions for charging

aggravated manslaughter in cases like this, where the State is not invoking




                                      34                                   A-1698-18
theories of accomplice liability or conspiracy. The court was not obligated to

insert the charge, sua sponte.

      Further, the court did not commit plain error by not reading the mere

presence charge in its response to the jury's question. Again, in hindsight, that

might have been a beneficial ad hoc response. But defense counsel invited any

error by agreeing to the language the judge suggested and advocating that he say

no more beyond that. State v. A.R., 213 N.J. 542, 561 (2013). The doctrine of

invited error "acknowledges the common-sense notion that a 'disappointed

litigant' cannot argue on appeal that a prior ruling was erroneous 'when that party

urged the lower court to adopt the proposition now alleged to be error.'" Ibid.

(quoting N.J. Div. of Youth & Family Servs. v. M.C. III, 201 N.J. 328, 342

(2010)).

      Although we appreciate trial counsel's candor about failing to request the

charge, we do not fault the trial court for omitting it given the context in which

the issue belatedly and extemporaneously arose.

      In light of the circumstances presented here, we reject defendant's

arguments for a new trial based on this issue.




                                       35                                    A-1698-18
                                     C.

      All other arguments presented on appeal lack sufficient merit to warrant

discussion. R. 2:11-3(e)(2).

      Affirmed.




                                     36                                 A-1698-18